Case: 21-10454     Document: 00516340106          Page: 1    Date Filed: 06/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 1, 2022
                                   No. 21-10454
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Todd Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-339-9


   Before Jolly, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Michael Todd Johnson pleaded guilty to
   conspiracy to possess with intent to distribute fifty grams or more of
   methamphetamine.        The district court sentenced Johnson to an
   imprisonment term of 261 months. On appeal, Johnson contends that the
   district court erred in (1) determining that he was a manager or supervisor in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10454     Document: 00516340106              Page: 2   Date Filed: 06/01/2022




                                       No. 21-10454


   the conspiracy; (2) including cash found on Johnson’s person in the drug
   calculation; and (3) imposing an unreasonable sentence. For the reasons
   given below, we AFFIRM.

                                  I.     Background

          The presentence report (“PSR”) sets forth the following salient facts.
   In 2020, the Drug Enforcement Administration began an investigation into
   methamphetamine distribution in the Dallas-Fort Worth area by a drug
   trafficking   organization.          The     organization    head    distributed
   methamphetamine to a dealer named Derrick Fannin, who in turn distributed
   it to Johnson, who then       sold the methamphetamine to individuals in
   Midland, Texas. On one occasion, a woman named “Pam” picked up drugs
   for Johnson, and on another occasion, a man named Nathan Cook picked up
   drugs on Johnson’s behalf.
          In 2020, Johnson met with several other individuals to execute a deal.
   While driving, Johnson and the others were stopped by officers, who
   searched the vehicle and found a large amount of methamphetamine. The
   officers arrested Johnson and discovered cash in the amount of $2,838 in his
   pocket. Johnson claimed that he intended to use the cash to purchase a truck
   from one of the other individuals.
          After this arrest, Johnson pleaded guilty to conspiring to possess with
   intent to distribute a controlled substance. At sentencing, the district court
   relied on several conclusions articulated in the PSR.           First, the PSR
   concluded that Johnson was a manager or supervisor in the conspiracy. The
   PSR cited the two occasions when other individuals, Pam and Cook, picked
   up drugs on Johnson’s behalf. It accordingly recommended a three-level
   enhancement.




                                            2
Case: 21-10454      Document: 00516340106             Page: 3   Date Filed: 06/01/2022




                                       No. 21-10454


          Second, because the PSR concluded that the money the officers found
   in Johnson’s pocket was drug proceeds, the cash was converted into a
   quantity of actual methamphetamine.           This calculation made Johnson
   accountable for 1,472 grams of actual methamphetamine and six kilograms of
   a methamphetamine mixture—amounting to 41,433 kilograms in converted
   drug weight. Johnson thus earned a base offense level of 36.
          Johnson objected to both conclusions. The district court conducted a
   sentencing hearing, during which it overruled Johnson’s objections and
   adopted the PSR’s findings, which included a Guidelines range of 262–327
   months. The court heard testimony about Johnson’s prior criminal record
   and rehabilitative efforts. After consideration of the 18 U.S.C. § 3553(a)
   factors, the court decided to issue a downward variance by treating the
   methamphetamine as plain rather than actual, lowering the offense level by
   two points. As a result, the district court considered a “more reasonable
   guideline range of 210 to 262 months” and sentenced Johnson to 261 months
   of imprisonment. Johnson timely appealed.

                                 II.      Discussion

          Johnson maintains that the district court erred in (1) applying the
   manager or supervisor enhancement; (2) converting the $2,838 in cash into
   methamphetamine when calculating the total drug weight; and (3) imposing
   an unreasonable sentence. We address each argument in turn.

          A.     Manager/Supervisor Enhancement

          Whether a defendant exercised an aggravating role as a manager or
   supervisor for purposes of an adjustment under § 3B1.1 of the Sentencing
   Guidelines is a fact finding reviewed for clear error. United States v. Zuniga–
   Peralta, 442 F.3d 345, 347 (5th Cir. 2006). “A factual finding is not clearly
   erroneous if it is plausible in light of the record read as a whole.” United




                                            3
Case: 21-10454      Document: 00516340106           Page: 4    Date Filed: 06/01/2022




                                     No. 21-10454


   States v. Akins, 746 F.3d 590, 609 (5th Cir. 2014) (quotation omitted). In
   making such factual determinations, the district court may base its findings
   on “any information that has ‘sufficient indicia of reliability to support its
   probable accuracy.’” United States v. Valdez, 453 F.3d 252, 267 (5th Cir.
   2006) (quotation omitted). A PSR generally bears sufficient indicia of
   reliability for this purpose. See United States v. Harris, 702 F.3d 226, 230 (5th
   Cir. 2012) (per curiam).
          The Sentencing Guidelines permit a district court to increase a
   defendant’s offense level if he played an aggravating role in the offense at
   issue. U.S.S.G. § 3B1.1. Relevant here, a court may impose a three-level
   enhancement if the defendant “was a manager or supervisor” and the
   “criminal activity involved five or more participants or was otherwise
   extensive.” Id. § 3B1.1(b).
          Johnson does not dispute that the criminal activity here was
   “extensive.” So, the only issue is whether the PSR supported a finding that
   Johnson was a “manager or supervisor.” The Guidelines themselves do not
   define “manager” or “supervisor.” However, we have upheld sentence
   enhancements where the defendant “exercised control over another
   participant in the offense” or “exercised management responsibility over the
   property, assets, or activities of a criminal organization.” See, e.g., United
   States v. Delgado, 672 F.3d 320, 345 (5th Cir. 2012) (en banc) (emphasis
   added) (quotation omitted).
          Applying this precedent, we conclude it was not clear error for the
   district court to conclude that Johnson was a “manager or supervisor.” First,
   the PSR supported a finding that Johnson exercised control over other
   participants in the criminal organization, namely Cook and Pam. According
   to the PSR, Cook worked as a courier for Johnson on at least one occasion
   and also met with Fannin to collect methamphetamine to deliver to Waco.




                                          4
Case: 21-10454     Document: 00516340106           Page: 5   Date Filed: 06/01/2022




                                    No. 21-10454


   Indeed, Johnson confirmed in his interview with the DEA that Cook had
   picked up drugs for him. The PSR also indicated that Johnson directed Pam
   to pick up methamphetamine on his behalf on at least one occasion. As such,
   it’s clear that Johnson, at some point, exercised control over other
   participants in the criminal organization.      See Akins, 746 F.3d at 610
   (affirming application of § 3B1.1 enhancement where the defendant exercised
   authority over another individual by instructing him on “how much” to
   procure and “what to do with the drugs”).
          Second, according to the PSR, Johnson purchased drugs from Fannin,
   then sold those drugs to individuals in Midland. Thus, it was plausible to
   conclude that Johnson exercised control over the organization’s drug supply
   to some extent. See United States v. Hernandez, 451 F. App’x 402, 404 (5th
   Cir. 2011) (per curiam) (affirming application of § 3B1.1 enhancement where
   defendant exercised responsibility “over the drugs and drug proceeds”).
          To sum up: the facts as established in the PSR give rise to a plausible
   conclusion that Johnson acted in a managerial capacity, and therefore, we
   cannot conclude that the district court clearly erred in applying the three-
   level enhancement.

          B.     Drug Quantity Determination

          The district court’s drug quantity determinations are factual findings
   that we review for clear error. United States v. Betancourt, 422 F.3d 240, 246
   (5th Cir. 2005) (citation omitted). Johnson argues that the district court
   clearly erred by converting the $2,838 in cash into a quantity of
   methamphetamine because there was no indication that he intended to
   purchase methamphetamine with the cash. However, we need not decide
   this question because even assuming arguendo that it was implausible for the
   court to find that the cash was drug proceeds, any such error was harmless.
   An error is harmless if “the proponent of the sentence proffer[s] sufficient




                                         5
Case: 21-10454        Document: 00516340106             Page: 6      Date Filed: 06/01/2022




                                        No. 21-10454


   evidence to convince the appellate court that the district court would have
   imposed the same sentence, absent the error.” United States v. Ibarra-Luna,
   628 F.3d 712, 718 (5th Cir. 2010) (alteration in original) (internal quotation
   marks and citation omitted). In this context, we will not reverse if the base
   offense level would remain the same if the district court accepted Johnson’s
   improper cash conversion argument. See United States v. Oti, 872 F.3d 678,
   700 (5th Cir. 2017).
           Such is the case here. The PSR’s calculation of the converted drug
   weight placed Johnson in the 30,000-to-90,000-kilogram range. 1 Thus, in
   order to have any effect on Johnson’s base offense level, the converted cash
   would have had to lower the drug weight significantly enough to place
   Johnson below that range. However, even excluding the converted cash,
   Johnson would still surpass the 30,000-kilogram threshold. Because Johnson
   would still land in the same baseline range, any error by the district court was
   harmless.

           C.      Substantively Unreasonable Sentence

           Finally, since we have concluded that the sentence was procedurally
   reasonable, we address Johnson’s argument that his sentence was
   substantively unreasonable. See United States v. Diehl, 775 F.3d 714, 722-23
   (5th Cir. 2015) (explaining that the reasonableness of a sentence is bifurcated


           1
              The PSR associated Johnson’s offense with 1,471.64 grams of actual
   methamphetamine and six kilograms of a methamphetamine mixture. In converted drug
   weight, this amounted to 41,432.8 kilograms of methamphetamine. This amount places
   Johnson’s offense within the 30,000-to-90,000-kilogram range, for a base offense level of
   36.
           The court converted the cash into 320 grams of methamphetamine, for a total drug
   weight of 6,398 kilograms. Even subtracting the 6,398 kilograms of converted drug weight,
   Johnson’s offense would fall to 35,034 kilograms; still within the 30,000-to-90,000-
   kilogram range.




                                              6
Case: 21-10454      Document: 00516340106           Page: 7   Date Filed: 06/01/2022




                                     No. 21-10454


   into assessing procedural error and then assessing the substantive
   reasonableness for abuse of discretion). Per Johnson, his sentence was
   substantively unreasonable because the district court failed to adequately
   account for his efforts at rehabilitation.
          “We presume sentences within or below the calculated guidelines
   range are reasonable.” United States v. Simpson, 796 F.3d 548, 557 (5th Cir.
   2015). We conclude that Johnson did not rebut that presumption. The
   district court heard from counsel about Johnson’s rehabilitative efforts and
   also considered Johnson’s criminal history. On balance, it concluded that the
   sentence of 261 months was sufficient but not greater than necessary to
   comply with § 3553(a). We will not reweigh the district court’s calculus of
   the relevant factors. Instead, we conclude that the court did not abuse its
   discretion.
          AFFIRMED.




                                           7